Case: 17-30851      Document: 00514550906         Page: 1    Date Filed: 07/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-30851                            July 11, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DANIEL DAVID GARZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:16-CR-297-1


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Daniel David Garza appeals his conviction for conspiracy to distribute
and to      possess with intent         to   distribute five      grams or           more         of
methamphetamine actual and possession of a firearm in furtherance of a drug
trafficking offense. He argues that the district court erred in denying his
motion to suppress because the officer initiating the traffic stop did not have
an objectively reasonable suspicion that a traffic violation occurred.                          He


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30851     Document: 00514550906      Page: 2   Date Filed: 07/11/2018


                                  No. 17-30851

contends that the video from the patrol unit did not show a traffic violation
prior to the officer initiating the stop. Garza argues that the officer’s testimony
that he did not activate the patrol unit’s lights and video recorder immediately
upon observing the traffic violation due to safety concerns was not credible.
      Having reviewed the record, we conclude that the officer’s testimony is
not “so unbelievable on its face that it defies physical laws.” See United States
v. Casteneda, 951 F.2d 44, 48 (5th Cir. 1992) (internal quotation marks and
citation omitted). Likewise, Garza’s arguments do not suffice to permit a
“definite and firm conviction” that the magistrate judge and the district court
erred in finding the officer’s testimony credible. United States v. Hearn, 563
F.3d 95, 101 (5th Cir. 2009) (internal quotation marks and citation omitted).
Viewing the evidence in the requisite light most favorable to the Government,
we conclude that the officer’s decision to conduct a traffic stop was justified at
its inception because the officer had reasonable suspicion that the driver
committed a traffic violation. See United States v. Pack, 612 F.3d 341, 347 (5th
Cir. 2010); United States v. Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2